Citation Nr: 0526830	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  02-08 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

3.  Entitlement to an initial rating in excess of 10 percent 
for arthritis, bilateral knees.

4.  Entitlement to an effective date prior to June 12, 2001, 
for an award of service connection and a 10 percent rating 
for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which, in pertinent part, denied service 
connection for depression and arthritis of both knees, and 
denied a compensable rating for bilateral hearing loss.  A 
video conference hearing was held before the undersigned in 
November 2002.  The Board remanded these matters for 
additional development in August 2003.  In March 2005, the RO 
granted service connection for arthritis of both knees.  This 
is a full award of the benefit sought on appeal in that 
issue.

The veteran has also initiated an appeal from the RO's 
decision in March 2005 to assign an initial 10 percent rating 
for arthritis, bilateral knees, as well as the decision to 
assign an effective date of June 12, 2001 for the grant of 
service connection and 10 percent rating for tinnitus.  While 
the Board does not yet have jurisdiction over these issues, 
further action on the issues is mandated, and they will also 
be addressed in the Remand.  

In May 2005, the Board received additional evidence from VA 
Southern Oregon Rehabilitation Center and Clinic consisting 
of reports of ongoing treatment for various complaints, to 
include mental health.  Although these records were received 
at the Board after the RO's issuance of the supplemental 
statement of the case in March 2005 and were not accompanied 
by a waiver of review of the evidence by the RO, the Board 
finds that these records are essentially duplicative of 
previously reviewed evidence that was already on file.  With 
regard to the claim for service connection, these records 
show only ongoing mental health treatment, and are not 
pertinent to the issue of a nexus to service and they have no 
bearing on the issue on appeal.  Accordingly, the Board finds 
that the veteran will not be prejudiced by proceeding with a 
merits review of this case without first remanding the case 
to the RO for its review of the newly submitted evidence.  
See 38 C.F.R. § 20.1304(c) (2005); Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 
see also 38 C.F.R. § 20.800.

In an October 2002 statement, the veteran raised the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The file contains no other document 
discussing PTSD, and it is unclear as to whether the veteran 
wishes to proceed with this claim.  Regardless, this issue 
has not been addressed by the agency of original jurisdiction 
(AOJ) and it is referred to the RO for appropriate action.

The issues of entitlement to an initial rating in excess of 
10 percent for arthritis, bilateral knees, and entitlement to 
an effective date earlier than June 12, 2001, for the award 
of service connection and 10 percent rating for tinnitus is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not manifested 
during the veteran's active duty service or for years 
thereafter, and an acquired psychiatric disorder has not been 
otherwise related to service. 

2.  The veteran has Level I hearing acuity in the right ear 
and Level I hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309 (2004).

2.  The criteria for an increased (compensable) rating for 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the Board finds 
that the claimant has been notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefits currently sought.  The discussions in the April 
2001 letter, August 2001 rating decision, March 2002 
statement of the case, August 2003 Board remand, March 2004 
letter, and March 2005 supplemental statement of the case 
collectively informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the April 2001 and March 2004 letters, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The Board notes that the April 2001 
letter was sent to the appellant prior to the August 2001 
rating decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board also notes that the March 2004 letter specifically 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In addition, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  The veteran was afforded VA 
examinations in June 2001, April 2004, and July 2004.  
Moreover, all available service, VA, and private medical 
records have been obtained.  Accordingly, the Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with his claims.



Psychiatric Disorder

FACTS

The veteran alleges that his psychiatric disability is the 
result of head injury sustained in September 1970, during his 
period of delayed entry and prior to his period of active 
duty service, and that this psychiatric disability increased 
in severity due to his period of active duty service.  

The veteran's July 1970 Report of Medical Examination prior 
to entry into active duty reflects that he was clinically 
normal upon psychiatric evaluation.  An October 1970 private 
medical statement reflects that the veteran had sustained a 
brain concussion and severe laceration across the back of his 
head as a result of a motorcycle accident in September 1970.  
The impression on an electroencephalogram (EEG) performed at 
an Armed Forces Examining and Entrance Station in October 
1970, prior to entry, was "EEG is within normal limits".  
Service medical records reveal no complaints or findings of 
psychiatric problems or head injury during service.  A July 
1973 Report of Medical Examination for separation reflects 
that psychiatric evaluation was not performed and the veteran 
reported that he was in good health.  

The first post-service medical record of psychiatric 
treatment, dated in July 1999, is a VA Social Work Assessment 
which reflects that the veteran reported a history of chronic 
clinical depression, which was diagnosed in 1995.  With 
respect to his claims for VA benefits, an August 1999 Social 
Work Assessment reflects that the veteran stated that he 
believed his depression problems are pre-military and 
admitted that he had little documentation to establish a 
service-connected claim for disability.  Subsequent VA 
medical records reflect that the veteran has been in receipt 
of ongoing mental health treatment.

A June 2001 report of VA psychiatric examination reflects 
that the veteran reported that he became depressed right 
after his divorce, at which time he also lost his job.  He 
reported symptoms of insomnia, poor relationships, lack of 
motivation, and poor self esteem.  He stated that he lacked 
motivation and had low self esteem because he had been fired 
so many times from different jobs.  The diagnostic impression 
included major depressive disorder and chronic depression for 
the last ten years was noted.  

During his November 2002 video conference hearing, the 
veteran testified that his pre-service head injury 
contributed to his depression.  He stated that prior to this 
incident, he was a hard worker and was able to take on 
positions of responsibility, but subsequent to the head 
injury, his attitude changed, he had reduced ambition and 
desire, and he reacted negatively when things did not go 
well.  The veteran testified that, subsequent to this head 
injury, he has been unable to maintain employment and perform 
to his capabilities.  His will to succeed has been destroyed.  
The veteran's contentions with respect to his changed 
attitude subsequent to the head injury were corroborated by 
testimony from his father.  

At the time of his video conference hearing, the veteran 
submitted statements from his mother and sister which also 
corroborate his claim that his present psychiatric impairment 
is the result of the head injury sustained during his period 
of delayed entry.  Additionally, the veteran's sister 
submitted a copy of an article, Assessment and treatment of 
cognitive-communicative impairments in the closed-head-injury 
patient:  A neurobehavioral-systems approach, from the June 
1988 issue of the Journal of Head Trauma Rehabilitation.  In 
this regard, it is noted that, during the video conference 
hearing, it was stated that the contributor of this article 
has a masters degree in clinical psychology.  

An April 2004 report of VA examination reflects that the 
examiner reviewed the veteran's claims file, to include his 
service medical records as well as his private and VA 
treatment reports.  Based upon examination of the veteran and 
a review of his medical history, the diagnostic impression 
includes recurrent major depressive disorder and personality 
disorder, NOS (not otherwise specified), with passive 
aggressive features.  It is noted that the veteran was 
moderately stressed by financial limitations and existential 
frustrations, primarily involving his inability to sustain 
employment at his level of ability.  The examiner noted that, 
with increasing age, the veteran appears to have declined in 
his vocational stability and he attributes the frequent job 
change or lack of success in various positions to personality 
factors.  It is further noted that the veteran exhibits a 
personality disorder involving seeming emotional immaturity, 
egocentrism, poor judgment, possible impatience with 
authority figures, and rigidity in response to changes around 
him.  The examiner concluded that the veteran's psychiatric 
problem, recurrent depression and/or dysthymia, appears to be 
secondary to the personality factors and the associated 
vicissitudes/hardships.  

The clinical opinion provided by the examiner reflects that 
it does not seem more likely than not that the veteran's 
personality disorder is the outgrowth of personality change 
related to his head injury in 1970.  In addition, the 
examiner stated that the veteran did not reveal information 
to suggest that he suffered further insult during his 
military tour, which may have exacerbated prior injuries or 
which may have constituted a significant etiological event 
relative to the well-documented personality disorder.  

A July 2004 addendum to the April 2004 examination includes 
the examiner's comment that he had known the veteran's 
sister, who attended the examination with the veteran, for 30 
years and had worked with her as a research assistant, and, 
thus, he may have been biased in favor of the interest of the 
veteran and his family.  However, notwithstanding this 
implicit bias, the examiner concluded that it is difficult to 
credibly connect the veteran's long-standing personality 
disorder with the head injury suffered in September 1970.

LAW AND ANALYSIS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disability 
shown after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. § 1101; 38 C.F.R. § 3.307, 3.309.  However, 
congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency, as such, 
are not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches. Id.   This opinion also held that the provisions of 
38 C.F.R. § 3.306(b) providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel. 38 U.S.C.A. § 7104(c).

The veteran alleges that he now has a psychiatric disability, 
related to a pre-service head injury that was aggravated by 
service.  Here, it appears that the veteran had a head injury 
in September 1970, prior to active duty service.  The Board 
notes that the veteran underwent an EEG in October 1970, and 
that the impression was normal.  The head injury was not 
shown to result in psychiatric problems prior to service or 
during service.  Service medical records reveal no complaints 
or findings indicative of head problems, mental problems or 
psychiatric problems.  Psychiatric problems were not shown 
prior to service, during service, or for many years after 
separation from service.  

Psychiatric problems were first reported in the 1990s around 
the time of the veteran's divorce.  Records from this period 
did not identify any actual disability related to a pre-
service head injury or to service.  Additionally, the VA 
examiner who reviewed the entire record for the April 2004 
examination (with addendum in July 2004) specifically found 
that there was no indication that the veteran had any 
psychiatric disorder, much less an increase in disability due 
to a psychiatric disorder, during service.  With no showing 
of an inservice disability, and a medical opinion 
specifically finding that there was no increase in disability 
shown during service, aggravation may not be conceded.  See 
38 C.F.R. § 3.306(b) and VAOPGCPREC 3-03 (July 16, 2003).  

Since the veteran's psychiatric problems were not manifested 
within a year after separation from service in 1973, 
presumptive service connection is not applicable. See 
38 U.S.C.A. § 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board recognizes the contention by and on behalf of the 
veteran that his current psychiatric impairment is due to the 
head injury sustained in September 1970 and that this 
impairment increased in severity as a result of the veteran's 
period of active duty.  However, that contention is not 
supported by the medical evidence of record.  Specifically, 
the medical evidence of record does not reflect that the 
veteran complained of or was treated for psychiatric 
impairment until 1992, in connection with his divorce 
approximately 19 years after his separation from service.  
Although post service medical records show complaints of 
psychiatric problems, including depression as early as the 
1990s, the physician diagnosing these problems did not relate 
them to a head injury or to any aspect of the veteran's 
period of service.  Similarly, none of the psychiatric or 
personality problems diagnosed and treated subsequently were 
ever linked by competent medical evidence to either the pre-
service head injury or to the veteran's period of service.  
Moreover, the April 2004 VA examination report and July 2004 
addendum thereto include the conclusion that, based upon 
examination of the veteran and review of his claims file, it 
does not seem more likely than not that the veteran's 
personality disorder is the outgrowth of personality change 
related to his head injury in 1970 or that a pre-existing 
psychiatric disorder increased in severity as a result of his 
period of active duty.  

With respect to the journal article submitted on behalf of 
the veteran, it is noted that this evidence addresses 
assessment and treatment of cognitive-communicative 
impairment in closed head injury patients; however, it does 
not relate this veteran's psychiatric impairment to his 
period of active duty service or to any incident thereof.  
With regard to medical treatise evidence, the Court has held 
that a medical article or treatise "can provide important 
support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discussed generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  Sacks 
v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 
Vet. App. 509 (1998), (medical treatise information may be 
regarded as competent evidence where "standing alone, [it] 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion"), and 
Mattern v. West, 12 Vet. App. 222, 228 (1999).  Accordingly, 
the Board must find that the medical text evidence submitted 
on behalf of the appellant does not contain the specificity 
to constitute competent evidence of the claimed medical 
nexus.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996)); see Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).

Additionally, it is acknowledged that the record reflects 
that the veteran's sister, who has provided a statement in 
support of his contentions, has a masters degree in clinical 
psychology and that the examiner who conducted the April 2004 
VA psychiatric examination had worked with her as a research 
assistant.  It is also noted that her statement does not 
reflect that she is offering her opinion in her capacity as a 
medical professional.  Nevertheless, the Board finds that her 
statement in support of the veteran's claim is of diminished 
probative value because it is not based on a review of the 
veteran's claims file, to include his medical history.  

In this regard, it is noted that it is the Board's 
responsibility to weigh the credibility and probative value 
of all of the evidence and, in so doing, the Board may accept 
one medical opinion and reject others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999).  It is also the responsibility 
of the Board to determine the probative weight to be ascribed 
as among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Accordingly, the Board has 
accorded greater evidentiary weight to the VA specialist who 
reviewed the record and concluded that the veteran's 
psychiatric disorder is not attributable to his period of 
military service or to any incident thereof.  The Board finds 
the opinions of the April 2004 examiner to be persuasive and 
supported by the examination findings.

The Board notes that the veteran has consistently asserted 
that his psychiatric problems are due to disability 
aggravated by service and related to pre-service head injury.  
Where the question presented is one of medical causation, lay 
statements alone are not sufficient to establish, competent 
(medical) evidence is necessary.  See Espiritu v. Derwinski, 
2 Vet. App 492 (1992).  The veteran has presented no medical 
opinion supporting his theory of causation for the disability 
at issue.  All the competent (medical) evidence in the matter 
is against his claim.  His assertions have been considered, 
but as noted, they are not probative in the matter of medical 
causation.  Based on the record, the Board must conclude that 
the clear preponderance of the evidence is against a finding 
that the veteran's acquired psychiatric disability was 
incurred in or aggravated by active duty or that it was 
manifested within one year of his discharge from service.  It 
follows that there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.  38 U.S.C.A. 
§ 5107(b).


Hearing Loss

The veteran claims that impairment associated with his 
service connected bilateral hearing loss is inadequately 
reflect by the zero percent schedular evaluation presently in 
effect for this disorder.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  
Since his claim was received in November 2000, the current 
version of rating criteria for bilateral hearing loss which 
became effective June 10, 1999, are for consideration.  62 
Fed. Reg. 25,202-25,210 (May 11, 1999).

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning to the record, on the authorized audiological 
evaluation in June 2001, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
70
LEFT
20
20
25
55
70

The average puretone threshold was 34 decibels in the right 
ear and 43 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 100 percent in the left ear.

VA outpatient treatment records include reports of audiology 
evaluation and treatment.  Specifically, a January 2003 
treatment report notes that testing revealed normal hearing, 
right ear, to 3000 Hertz with a sharp drop to a moderate high 
frequency sensorineural hearing loss and normal hearing, left 
ear, to 2000 Hertz with a sharp drop to a moderate high 
frequency sensorineural hearing loss.  Word recognition of 96 
percent right ear and 92 percent left ear was characterized 
as "good."  It is noted that these results indicated no 
significant change since his last test, in June 2001.  A 
February 2003 audiology follow-up report notes that the 
veteran was really enjoying his hearing aid.  

On the authorized audiological evaluation in April 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
30
70
LEFT
15
15
20
55
75

The average puretone threshold was 34 decibels in the right 
ear and 41 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 96 percent in the left ear.  The examiner 
noted that the veteran had normal hearing to 3000 Hertz with 
a sharp drop to a severe high frequency sensorineural hearing 
loss, left ear worse than right ear.

Initially, the Board notes that testing does not show an 
exceptional pattern of hearing impairment in either ear since 
the results do not show all four frequencies at 55 decibels 
or higher or 30 decibels or less at 1000 Hertz and 70 
decibels or higher at 2000 Hertz for either ear.  Therefore, 
Table VII should be used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.

Applying the criteria found in 38 C.F.R. §§ 4.85-4.87, the 
veteran's June 2001 audiological examination yielded Level I 
hearing in the right ear and Level I hearing in the left ear 
and the veteran's April 2004 audiological examination yielded 
Level I hearing in the right ear and Level I hearing in the 
left ear.

Entering the category designations from the June 2001 
audiological examination for each ear into Table VII results 
in a 0 disability rating under Diagnostic Code 6100.  
Entering the category designations from the April 2004 
audiological examination for each ear into Table VII also 
results in a 0 disability rating under Diagnostic Code 6100.

The Board has carefully reviewed and considered the veteran's 
statements, to include the impact of his hearing loss on his 
employment and relationships.  However, the Board must base 
its decision on the relevant medical evidence of record.  As 
noted above, the correct rating is derived by mechanical 
application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  The degree of bilateral hearing loss shown by the 
examinations fails to meet the standards for a 10 percent 
disability rating.  Therefore, the preponderance of the 
evidence is against the veteran's claim.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  The veteran may always advance a new 
claim for an increased rating should his hearing loss 
disability increase in severity in the future.  However, 
based on the evidence currently of record, a compensable 
rating is not warranted.


ORDER

Entitlement to service connection for an acquired psychiatric 
disability is denied.  

Entitlement to a compensable rating for bilateral hearing 
loss is denied.  


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a), an appeal to the Board must be initiated 
by a notice of disagreement (NOD) and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision (by filing 
the NOD within one year of the date of mailing of notice of 
the RO decision), VA must respond by explaining the basis of 
the decision to the veteran (in the form of a SOC), and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his/her argument in a timely-filed substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In the March 2005 rating decision, the RO assigned an initial 
10 percent rating for arthritis, bilateral knees, and set the 
effective date of June 12, 2001, for the award of service 
connection and 10 percent rating for tinnitus.  In May 2005, 
the veteran submitted a statement effectively disagreeing 
with both the initial 10 percent rating assigned for 
arthritis, bilateral knees, and the effective date set for 
the award of service connection and 10 percent rating for 
tinnitus.  It appears that no subsequent SOC was issued 
regarding these matters.  Under Manlincon v. West, 12 Vet. 
App. 238, 240 (1999), the Board must instruct the RO that 
these issues remain pending in appellate status (see 38 
C.F.R. § 3.160(c)) and require further action.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is 
noteworthy that these claims are not before the Board at this 
time and will only be before the Board if the veteran files a 
timely substantive appeal after a SOC is issued.  

To ensure full compliance with due process requirements, the 
case is remanded for the following:

The RO should issue a statement of the 
case to the veteran and his 
representative addressing the issues of 
entitlement to an initial rating in 
excess of 10 percent for arthritis, 
bilateral knees, and entitlement to an 
effective date prior to June 12, 2001, 
for an award of service connection and 10 
percent rating for tinnitus.  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claims.  The veteran and his 
representative must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b).  If a timely appeal is 
perfected, it should be returned to the 
Board for further appellate 
consideration, if otherwise in order.


The case should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


